Filed 7/18/13 Marriage of Djawadian CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re the Marriage of SHAHIN and
MOHAMMAD DJAWADIAN.
                                                                 D061748
SHAHIN DJAWADIAN,

         Appellant,                                              (Super. Ct. No. D529267)

         v.

MOHAMMAD DJAWADIAN,

         Respondent.


         APPEAL from an order of the Superior Court of San Diego County, Susan G.

Huguenor, Judge. Reversed.

         Yasmine Djawadian for Appellant.

         No appearance by Respondent.

         This appeal arises from a February 2012 stay order issued in the dissolution action

between appellant Shahin Djawadian (Appellant) and respondent Mohammad Djawadian

(Respondent), on the grounds that "it appears there are proceedings in Iran." At that time,

the issues pending before the family court were a request for spousal support brought by
Appellant, and related fees and sanctions motions. (Fam. Code, § 4320 et seq.; all further

statutory references are to the Fam. Code unless noted.) The matter had been continued

from a previous hearing, when the court requested that the parties provide further

information concerning any ongoing marital proceedings in Iran.

       In its order, the family court was apparently applying the principles of Code of

Civil Procedure section 410.30, under which a court has the power either to dismiss or

stay a dissolution petition if a party shows the California forum is inconvenient for

jurisdictional purposes. (Ferreira v. Ferreira (1973) 9 Cal.3d 824, 838 [discussing Code

Civ. Proc., § 410.30 and case law regarding dismissal or stay of an action on grounds of

forum non conveniens].) However, there was no pending motion on that ground by either

party, and the matter was apparently raised sua sponte by the court.

       On appeal, Appellant argues the record does not support the stay order, because

the types of proceedings that admittedly were initiated by each party in Iran were not

equivalent to dissolution petitions. Rather, Appellant sought an intermarital support

order and a marriage portion award, while Respondent sought an order establishing he

would have grounds to file a dissolution petition under Iranian law. Appellant contends

the family court abused its discretion and erroneously failed to consider all of the relevant

factors necessary to impose a stay, because the record was incomplete and tended to

show there were no proceedings of an equivalent nature elsewhere. Although

Respondent participated in the proceedings in the family court, he has not filed a

respondent's brief on appeal.



                                             2
       We conclude the family court did not adequately apply all the relevant legal and

discretionary factors in deciding to issue a stay, in light of Respondent's previous

submission to the jurisdiction of the California courts on the issues presented by the

dissolution petition. The order is legally erroneous and unsupported by the record. We

reverse the order and return the matter to family court for further proceedings upon the

dissolution issues.

                      FACTUAL AND PROCEDURAL BACKGROUND

                      A. Background; Related Litigation Here and Abroad

       Appellant and Respondent were married in Iran in 1977. They later came to the

United States, but by 2001, they were living apart. Appellant stayed in San Diego in a

house they owned in Del Mar, and Respondent lives abroad and owns property in Austria

and Iran. They dispute the time of separation. In April 2011, Appellant, represented by

counsel, filed her dissolution petition in San Diego, stating that she is a resident of San

Diego and the separation occurred in 2010.

       In June 2011, Respondent, represented by counsel, filed a response stating that the

separation dates back to 2000. His response requested that the family court take judicial

notice of a civil court file in San Diego Superior Court, in which he previously sued

Appellant for fraud (refinancing the Del Mar house). (Djawadian v. Djawadian, Super.

Ct. San Diego County, 2010, No. 37-2010-00105463-CU-FR-CTL; the related civil

action.) His response requested that the family court rule only as to property owned by

the parties within California, "due to the absence of the marital domicile in California,

and the pending divorce action in Iran between the parties."

                                              3
       In August 2011, Appellant filed her order to show cause why spousal support,

injunctive orders for possession of property (California and Austria), and/or attorney fees

should not be awarded. She supplied her declaration and lodged numerous exhibits

supporting her contention that Respondent does not believe in divorce, and he used the

related civil action against her to discourage or retaliate against her for the filing of any

dissolution action. She supplied a copy of the demurrer ruling in the related civil action.

Appellant claimed Respondent gave her powers of attorney in 1999. After they

separated, he was using their community property for his own benefit, and she had to beg

her sister for money. She requested that a residential property they owned in Austria be

rented out.

       Appellant opposed any dispute resolution in Iran, arguing it was not a suitable

forum for dissolution and support, due to its discrimination against women and her

husband's ability to restrict her from leaving the country in case she ever went back.

Appellant made only brief references to the proceedings conducted in Iran and did not

explain them (e.g., Respondent's publication in Iran of a notice that she is missing). The

hearing was continued to December 2011.

       In November 2011, Respondent filed a responsive declaration stating that

Appellant had previously commenced a civil and a spousal support case in Iran, and

judicial determinations had been made. Specifically, in 2008 in Iran, she obtained

"Mehrieh," a dowry or marriage portion award of approximately $40,000 (the marriage

portion). In 2009 in Iran, she obtained "Nafagheh," a spousal support or maintenance



                                               4
award of approximately $120,000-$140,000, available to a still married person (the

maintenance award).

       Additionally, Respondent declared that in 2009, he had published in an Iranian

newspaper a notice designated "Adam Tamkin," under Iranian law, requesting that the

wife return to the marriage and providing that if she does not, the spousal support

obligation will stop. Additionally, Respondent successfully sued Appellant in Iran

claiming she had forged his signature in a property transfer matter, assisted by her sister.

It is not clear whether this litigation in Iran has any relationship to the related civil action

then pending in San Diego (apparently stayed by that trial court in late 2011, pending

litigation in this family law matter). Also in November 2011, Respondent lodged

numerous documents of the Iranian transactions and litigation.

       In addition to Appellant's pending request for spousal support, she filed two

motions in family court for payment of expert, investigative, and attorney fees, as well as

a motion for sanctions under section 271 (nondisclosure after discovery requests,

allegedly justifying sanctions).

       At the December 2011 hearing on the request for spousal support, the court

inquired whether Appellant's pursuit in Iran of any property or support rights she may

have (marriage portion or support) was the same as a divorce proceeding. Counsel for

Appellant responded that the Iranian actions were not filings for divorce, but instead were

maintenance during the time of the marriage. Counsel for Respondent stated that under

her understanding of Iranian law, once Respondent had advertised for the wife to return

to the marriage, and she did not, then it "automatically turns into a divorce action."

                                               5
According to the parties, the judge in the related civil action suggested that this

dissolution action be filed.

       Before issuing the December 2011 ruling, the court noted there was a substantial

difference in the facts alleged by each party, and there was a lack of information as to

Iranian law, as to how the two situations were going to mesh together. The court

requested the parties to provide some kind of expertise or legal advice as to what

happened, what issues were litigated, what was still pending, and what the status was of

any judgments in Iran. The matter was continued, including the discovery issues and the

case management conference. The court and the parties discussed the status of the

related civil case, which had recently been stayed due to concerns of that judge that

dissolution issues might be raised in it, and it was not clear at that time which matters

might appropriately be put over and whether any motions relating to joinder of banks, etc.

would be filed.1

       In addition to the pending motions on support and fees, Appellant brought a

motion to compel discovery and deposition by Respondent, to be heard later in February

regarding requests for information about the property they allegedly owned in Austria

and elsewhere.




1       Appellant later filed a motion to join certain banking institutions, apparently in the
related civil case, but that case was stayed. The record does not disclose the status of the
related civil case, and no such information is necessary to resolve the stay issues before
us in this appeal.

                                              6
                       B. February Support Hearing and Stay Order

       In January 2012, Respondent filed responsive declarations to the various motions

and lodged further documentation in support of his position that no such orders were

warranted on the merits. Specifically, he argued his attorney had only recently received

the discovery requests and had not had a chance to reply, and that Appellant had not

produced documents as requested, specifically the documents from the litigation in Iran.

       Extensive reply declarations and lodgments were provided by Appellant, arguing

that Respondent's attorney was misleadingly referring to "Islamic gifts and inter-marital

remedies" as spousal support, whereas they were "completely and utterly unrelated to

divorce." Appellant now admitted that the separation had occurred in 2000 or 2001, but

argued that the civil remedies she had sought and obtained in Iran (by proxy due to her

inability to travel freely there) were consistent with an ongoing marriage.

       Appellant lodged numerous documents in support of her motion for spousal

support, including a letter from the Iranian embassy "signed by the Headman," defining

the marriage portion and spousal maintenance terms (Mehrieh and Nafagheh), as

translated from the Iranian material into English. According to Iranian civil law,

"payment of the alimony and marriage portion is not related to the termination of

marriage. The marriage portion is a debt of the husband to the wife, and he must pay the

wife on her demand, unless otherwise has been agreed by them. Moreover, the alimony

is on the husband, and in case he fails to pay it, the wife has the legal right to refer to the




                                               7
competent judicial authorities in the country, in person or by proxy, and make the

husband pay his debts to the wife."2

       Respondent filed surreply supplemental declarations and lodgments, including an

attached letter from the attorney in Iran who had represented Respondent there, Shahram

Manafi (his "Iranian Attorney"), who explained that Appellant had already obtained relief

from the Iranian courts in the form of the marriage portion and the spousal support/

maintenance orders, including liens on property owned by Respondent in Iran. He

accused Appellant of lying, fraud, and forgery in her personal and financial dealings with

Respondent.

       Additionally, Respondent's Iranian Attorney stated that in Iran, he litigated the

requirement that the wife obey her husband before a family court and Appellant was

"sentenced" on August 11, 2009. His attorney next stated that in 2011, he had litigated a

"divorce demand" in the family court in Iran, and he opined: "Passing verdict of divorce

by foreign courts cannot legally work because of following reasons: the reasons leading

to divorce has been given to the court, the legal rights of family including dowry

[marriage portion] and alimony is paid and is acceptable in the court of Tehran,

[Appellant] is Iranian and according to the Iranian civil code, article 6 based on that

Iranian laws about personal properties such as marriage, divorce, etc. are applicable for

all Iranians even though residents of foreign countries, and finally special conditions of



2      Contrary to the California Rules of Court, rule 8.1115, Appellant sought judicial
notice of an unpublished case finding that Iran was not an adequate alternative forum for
a probate dispute.
                                              8
executing divorce in Iranian laws and courts. Thus, the court of Iran is qualified to pass

the divorce verdict." He requested that "the superior court of USA investigate the fraud

complaint of forgery done by" Appellant. This letter is not sworn as a declaration.

       In Respondent's own declaration, he stated that he was continuing to make efforts

to provide his tax reports and sources of income information to Appellant. He argued

"the issue of spousal support should be litigated in Iran since that Court already has

jurisdiction over this issue. However, if the Court chooses to proceed, I request that

[Appellant] provide documentation regarding her income." (Italics added.) He said he

thought the publication of the Adam Tamkin gave him grounds for divorce in Iran.

       On the day of the hearing, Appellant filed a motion to strike the supplemental

declaration by Respondent's Iranian Attorney and its attached exhibit, on the ground that

it was not signed under penalty of perjury and was biased in favor of Respondent.

Appellant argued that the documents provided from Iran only showed that Respondent

might have grounds for divorce, but no formal divorce filings had ensued.

       At a hearing on February 3, 2012, the family court questioned counsel for

Appellant about why more information about the law of Iran had not been submitted, as

the court previously requested, even though there had been no requirement for expert

evidence on that topic. The court noted that Respondent had been the only one to provide

any information about what had occurred, and "it looked like a divorce petition based on

the wife's refusal to submit to her husband and refusal to return to the marriage and live

where the husband has selected." The motion to strike Respondent's Iranian Attorney's

supplemental "declaration" was denied and Respondent's evidence was left as it had been

                                             9
presented. The court issued its stay order applicable to "all further proceedings in this

matter at this time, as it appears there are proceedings in Iran."

       Appellant filed a motion for reconsideration. On March 13, 2012, the motion was

denied for lack of any new information that was not available at the time of the last

hearing. Appellant sought relief in mandamus in this court, but it was denied May 11,

2012. (Djawadian v. Superior Court (May 11, 2012, D061898).)

       Appellant filed her notice of appeal and requested oral argument. No respondent's

brief was filed, although an extension was granted for that purpose.

                                       DISCUSSION

       Appellant argues the family court abused its discretion in staying all proceedings

in this matter, by finding "it appears there are proceedings in Iran." At the time the order

was made, Appellant had several requests for relief pending before the family court,

including spousal support, attorney fees and costs, sanctions, and discovery requests.

Several months previously, Respondent, represented by counsel, had filed a response to

the dissolution petition, and had subsequently vigorously opposed all of the above

requests on the merits. There was also a related civil action pending locally between the

parties, involving some of the same property and similar fraud/forgery allegations,

although the trial court in that civil matter had already imposed a stay.

       Based on the state of this record, we need not outline the applicable standards

concerning the motions that were actually placed before the family court, such as the




                                              10
request for spousal support.3 Instead, it appears that the court sua sponte raised the issue

of forum non conveniens and requested a showing about it, based on representations the

parties had made in the moving and opposing papers about previous proceedings and

orders made in Iran (marriage portion, maintenance award, and publication). There was

no formal motion for a stay, although the court apparently believed that Respondent was

effectively seeking such relief, or that regardless of the positions of the parties, a stay

would be appropriate. Reconsideration was denied on the same basis.

       To address the validity of the stay order, we set forth necessary background about

the doctrine of forum non conveniens and review the record, to determine if there is

adequate support for the family court's underlying legal and discretionary findings.

                                               I

                                APPLICABLE STANDARDS

                   A. Forum Non Conveniens: Procedure and Practice

       "Forum non conveniens is an equitable doctrine invoking the discretionary power

of a court to decline to exercise the jurisdiction it has over a transitory cause of action

when it believes that the action may be more appropriately and justly tried elsewhere."

(Stangvik v. Shiley (1991) 54 Cal.3d 744, 751 (Stangvik).) The doctrine of forum non

conveniens is codified in Code of Civil Procedure section 410.30, stating:




3      Under section 4330, subdivision (a), spousal support may be ordered in "an
amount, for a period of time, that the court determines is just and reasonable, based on
the standard of living established during the marriage, taking into consideration the
circumstances as provided in [Section 4320]."
                                              11
           "(a) When a court upon motion of a party or its own motion finds
           that in the interest of substantial justice an action should be heard in
           a forum outside this state, the court shall stay or dismiss the action in
           whole or in part on any conditions that may be just."

       "When a plaintiff is a resident of a forum state, the plaintiff's choice of forum in

that state is afforded substantial weight. [Citation.] A nonresident plaintiff's choice of

forum is also entitled to less deference." (Chong v. Superior Court (1997) 58

Cal.App.4th 1032, 1038 (Chong).)

       A court may make a discretionary choice to refrain from exercising its jurisdiction

to hear a case, if the case may be more appropriately tried elsewhere. (Stangvik, supra,

54 Cal.3d at p. 751.) The moving party bears the burden of showing that the case should

be tried elsewhere. (Ibid.)

       In determining whether to grant a motion based on forum non conveniens, (1) the

court makes a threshold determination whether the alternate forum is a suitable place for

trial, and only if it qualifies, (2) the court then balances the private interests of the

litigants and the interests of the public in retaining the action in California. (Stangvik,

supra, 54 Cal.3d at p. 752.)

       The first part of the forum non conveniens inquiry, determining whether an

alternate forum is "suitable," is a question of law and nondiscretionary. (Shiley Inc. v.

Superior Court (1992) 4 Cal.App.4th 126, 131.) "A forum is suitable if there is

jurisdiction and no statute of limitations bar to hearing the case on the merits. [Citation.]

'[A] forum is suitable where an action "can be brought," although not necessarily won.' "

(Chong, supra, 58 Cal.App.4th at pp. 1036-1037.) This concept is further explained:


                                               12
           "In 'rare circumstances' a forum may not be suitable even when the
           defendant is amenable to process and there is no procedural bar to
           hearing the issues on the merits. [Citations.] This exception has
           been applied in cases where the proposed alternative forum is in a
           foreign country that lacks an independent judiciary. [Citation.] For
           example, in Rasoulzadeh v. Associated Press (S.D.N.Y. 1983) 574
           F.Supp. 854, 861, the court held that an alternative forum in Iran was
           not available since the courts there were administered by Iranian
           mullahs and the plaintiffs were likely to be shot if they returned to
           Iran." (Chong, supra, 58 Cal.App.4th at p. 1037.)

       There is as yet no question of any recognition of a foreign judgment, since this

case involves the stay of a California action in order to enable the parties to initiate or

pursue various forms of litigation in Iran. However, the principles for allowing

enforcement of a foreign judgment are instructive here. Courts are generally inclined to

recognize foreign judgments " 'unless a foreign country's judgments are the result of

outrageous departures from our notions of "civilized jurisprudence." ' " (Bird v. Glacier

Electric Cooperative, Inc. (9th Cir. 2001) 255 F.3d 1136, 1142.) In selecting a forum, the

courts have stated that basic due process does not require adherence to any particular set

of procedures. (Ibid.) If it can be shown that a party will receive a meaningful

opportunity to be heard before the foreign tribunal, recognition of a foreign judgment is

allowed. (See, e.g., British Midland Airways, Ltd. v. International Travel, Inc. (9th Cir.

1974) 497 F.2d 869, 871; Pariente v. Scott Meredith Literary Agency, Inc. (S.D.N.Y.

1991) 771 F.Supp. 609, 616-617.)

       However, "It has long been the law of the United States that a foreign judgment

cannot be enforced if it was obtained in a manner that did not accord with the basics of

due process. [Citation.] As the Restatement of the Foreign Relations Law of the United


                                              13
States succinctly puts it: 'A court in the United States may not recognize a judgment of a

court of a foreign state if: (a) the judgment was rendered under a judicial system that

does not provide impartial tribunals or procedures compatible with due process of law.' "

(Bank Melli Iran v. Pahlavi (9th Cir. 1995) 58 F.3d 1406, 1410.) In that case, the court

declined to recognize an Iranian foreign judgment under circumstances where the

defendant "could not expect fair treatment from the courts of Iran, could not personally

appear before those courts, could not obtain proper legal representation in Iran, and could

not even obtain local witnesses on her behalf." (Id. at p. 1413.)

                 B. Principles Governing a Court's Exercise of Discretion

       Whether a trial court will stay a proceeding under the doctrine of forum non

conveniens is a discretionary call, and on appeal, its ruling will not be disturbed unless it

represents a clear abuse of discretion. (In re Marriage of Nurie (2009) 176 Cal.App.4th

478, 513.) " ' "A trial court's exercise of discretion will be upheld if it is based on a

'reasoned judgment' and complies with the '. . . legal principles and policies appropriate to

the particular matter at issue.' [Citations.]" ' " (Ibid.) Any findings implied to support an

order must be supported by the record. (In re Marriage of Ditto (1988) 206 Cal.App.3d

643, 646-647.)

       A court may not exercise its discretion arbitrarily, but must do so along "legal

lines." (In re Marriage of Cheriton (2001) 92 Cal.App.4th 269, 304.) When a court fails

to consider all of the relevant statutory factors, that may be evaluated as showing an

abuse of discretion. (In re Marriage of Smith (1990) 225 Cal.App.3d 469, 479-480.) In

evaluating an exercise of discretion, we may consider only the record that was before the

                                              14
court as of the time of the ruling. (Reese v. Wal-Mart Stores, Inc. (1999) 73 Cal.App.4th

1225, 1237.)4

       By comparison, an abuse of discretion in a court's modification of a spousal

support order occurs only when the court did not have substantial evidence on which to

base the relevant determination (e.g., material change in circumstances). (In re Marriage

of Dietz (2009) 176 Cal.App.4th 387, 398.) An abuse of discretion occurs where " ' "the

court has exceeded the bounds of reason or it can fairly be said that no judge would

reasonably make the same order under the same circumstances." ' " (In re Marriage of

Bower (2002) 96 Cal.App.4th 893, 899.)

                                             II

                              APPLICATION OF CRITERIA

       Generally, a court should decline jurisdiction for reason of an inconvenient forum

"only when there is concurrent jurisdiction elsewhere." (In re Marriage of Nurie, supra,

176 Cal.App.4th 478, 514.) There was no motion for a stay pending before the family

court, and not surprisingly, the legal issues were inadequately presented for any required

threshold determinations to be made. On de novo review of this portion of the analysis,

we explain why this record is incomplete and does not support the stay order.



4       The only brief filed in this appeal, the opening brief, does not discuss the court's
ruling denying the motion for reconsideration. The reconsideration denial is before this
court, in addition to the original ruling, and "we are free to review both orders and render
an opinion based on the correct rule of law." (In re Marriage of Oropallo (1998) 68
Cal.App.4th 997, 1002; Code Civ. Proc., § 1008, subd. (a); see New York Times Co. v.
Superior Court (2005) 135 Cal.App.4th 206, 212 [abuse of discretion standard would
apply].)
                                             15
       There is an important distinction between the dismissal of an action on grounds of

forum non conveniens, and the stay of an action on that ground. (Ferreira v. Ferreira,

supra, 9 Cal.3d 824, 838.) "The staying court retains jurisdiction over the parties and the

cause; . . . it can compel the foreign [party] to cooperate in bringing about a fair and

speedy hearing in the foreign forum; it can resume proceedings if the foreign action is

unreasonably delayed or fails to reach a resolution on the merits. [Citation.] In short, the

staying court can protect . . . the interests of the California resident pending the final

decision of the foreign court." (Id. at p. 841.)

       Contrary to the above principles, the family court did not have an adequate factual

and legal basis to carry out the correct analysis, which would have included a finding on

a required threshold determination, i.e., whether Iran constituted a suitable alternative

forum. Case authority teaches us that this was a nondiscretionary ruling of law that is

subject to de novo review on appeal. (Chong, supra, 58 Cal.App.4th at pp. 1036-1037;

Stangvik, supra, 54 Cal.3d at p. 752, fn. 3.) Appellant made a creditable showing that

Iran was not a "suitable" forum for dissolution and support, even though she had resorted

there (by proxy due to her inability to travel freely there) to seek and obtain other relief

(marriage portion and maintenance award). As far as can be determined from the record,

the proceedings in Iran were consistent with separated but not yet divorcing spouses.

       Next, as a California resident, Appellant was entitled to file a dissolution petition

here, at least as far as the record shows regarding her valid status as a resident petitioner.

Normally, a plaintiff's residency in a forum state allows the plaintiff's choice of forum

there to be afforded substantial weight. (Chong, supra, 58 Cal.App.4th 1032, 1038.)

                                              16
       Further, Respondent already consented to jurisdiction in California, by filing a

response that requested, among other things, that California property issues be

adjudicated. Respondent also appeared here by participating on the merits in discovery

and motion practice, up to and including the two hearings here on spousal support issues.

To any meaningful extent, the evidence in the record pertained to support issues, not to

forum non conveniens criteria.

       Later, Respondent claimed other proceedings had already preempted the entire

matter of spousal support. According to his local attorney, her "understanding" of Iranian

law was that if the wife did not return to the marriage on request, it "automatically turns

into a divorce action." His Iranian Attorney stated in an unsworn letter that after the 2009

publication and "sentence" of Appellant in absentia in Iran, he had litigated a "divorce

demand" in 2011 in the family court in Iran, but it remains unclear if those proceedings

are the functional equivalent of this dissolution petition, or if they can be entitled to

recognition for their fundamental due process protections. The uncertainties in the

evidence concerning the nature of the Iranian remedies already pursued and/or their

binding effect, and the lack of a sworn declaration from Respondent's Iranian Attorney,

failed to justify any finding that Iran had already asserted jurisdiction over the marital

status and support issues concerning a California resident and property.

       Instead, the family court attempted to defer to allegedly ongoing and identical

proceedings in Iran, and it assumed, without adequate proof, that they appeared to satisfy

the necessary criteria. There was no basis for the family court to exercise its discretion in

the balancing of the respective forum-related interests, nor can it be determined whether

                                              17
it actually attempted to do so. (In re Marriage of Nurie, supra, 176 Cal.App.4th 478, 513

[an exercise of discretion must be based on " 'reasoned judgment' " in compliance with

appropriate legal principles and policies].) This stay order cannot be characterized as a

discretionary determination that is eligible for substantial deference on appeal, because

the family court did not have available to it nor analyze the necessary criteria for a forum

non conveniens analysis, either legal or evidentiary. (See Stangvik, supra, 54 Cal.3d at p.

751.)

        We emphasize that the issue is not yet squarely presented whether for dissolution

of marriage purposes, evidence can be provided that courts in Iran do not or cannot

provide due process of law. We do not decide that issue on its merits. (See Chong,

supra, 58 Cal.App.4th at p. 1038, fn. 2; Bank Melli Iran v. Pahlavi, supra, 58 F.3d 1406,

1410.) Rather, we conclude that this record does not currently support any determination

that Iran is a suitable alternate forum, and accordingly, the trial court erred as a matter of

law in issuing a stay on the basis that Iran would be a more appropriate or convenient

forum. The trial court's order reflects a failure to make a complete and sufficient legal

analysis as required for any proper exercise of discretion under these circumstances.

        We express no opinion concerning the status or relationship of the related civil

action to this action, except to state that the family court may be required to address, as

appropriate, any coordination or joinder issues, to ensure that all legitimately raised

issues can somehow be addressed.




                                              18
                                     DISPOSITION

      The stay order is reversed with directions to the family court to allow any

appropriate further proceedings on the pending dissolution issues. Both parties shall bear

their own costs on appeal.




                                                                 HUFFMAN, Acting P. J.

WE CONCUR:



NARES, J.


AARON, J.




                                           19